       Case 3:19-cv-03425-JSC Document 7-4 Filed 06/14/19 Page 1 of 7



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   Perkins Coie LLP
     3150 Porter Drive
 3
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (pro hac vice application pending)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (pro hac vice application pending)
     RSpear@perkinscoie.com
 8   1201 Third Ave., Suite 4900
     Seattle, WA 98101-3099
 9   Telephone: 206.359.8000
     Facsimile: 206.359.9000
10
     Attorneys for Plaintiff Niantic, Inc.
11

12                                UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14                                       SAN FRANCISCO DIVISION
15

16   NIANTIC, INC., a Delaware corporation,        Case No. 19-cv-3425

17                          Plaintiff,             DECLARATION OF SCOT FRANK
                                                   IN SUPPORT OF NIANTIC, INC.’S
18          v.                                     MOTION FOR PRELIMINARY
                                                   INJUNCTIVE RELIEF
19   GLOBAL++, an unincorporated
     association; RYAN HUNT, a.k.a.
20   “ELLIOTROBOT,” an individual;
21   ALEN HUNDUR, a.k.a. “IOS N00B,”
     an individual; and DOES 1-20,
22
                            Defendants.
23

24

25

26

27

28


                                                                    DECLARATION OF SCOT FRANK
          Case 3:19-cv-03425-JSC Document 7-4 Filed 06/14/19 Page 2 of 7



 1
             I, Scot Frank, declare and state as follows:
 2
             1.     I am a Product Manager at Niantic, Inc., a position I have held since August 24,
 3
     2017. In this role, working with cross functional teams, I define, launch, analyze, and maintain
 4
     Niantic’s anticheat detection and defense systems and processes.
 5
             2.     This declaration is based on my personal knowledge, investigation, and review of
 6
     Niantic’s business records and is made to the best of my knowledge, information, and belief. If
 7
     called to testify regarding the facts set forth in this declaration, I could and would testify
 8
     competently.
 9
     A.      Niantic’s Mobile Games and Applications
10
             3.     Niantic currently publishes three popular location-based augmented reality games:
11
     Harry Potter: Wizards Unite (“Harry Potter”), Pokémon GO, and Ingress.
12
             4.     Harry Potter is Niantic’s newest game. Harry Potter combines content and
13
     characters from the original Harry Potter series and the Fantastic Beasts films to create a unique
14
     experience in which players use wands, spells, and magical items to protect the Wizarding World.
15
     Players recharge “Spell Energy” by obtaining food from “Inns,” which are located at places like
16
     public art spaces, unique pieces of architecture, or public gathering places. The beta version of
17
     Harry Potter launched in New Zealand on April 16, 2019.
18
             5.     Pokémon GO was launched in 2016. Pokémon GO allows players to collect
19
     imaginary creatures called “Pokémon” by finding them in real-world locations (presented in a
20
     map view or via augmented reality in the game’s mobile application (“app”)) and capturing them
21
     using “Pokéballs.” Players can obtain Pokéballs by visiting “Pokéstops,” among other game
22
     actions, which are located at real-world locations that help players discover and enjoy their
23
     communities. Pokémon GO has been downloaded more than 850 million times and has received
24
     many accolades, including “Best Mobile Game” from The Game Developers Choice Awards and
25
     “Best App of the Year” from TechCrunch. To this day, Pokémon GO frequently has more than 16
26
     million daily active users and over 33 million monthly active users.
27

28
                                                        1
                                                                             DECLARATION OF SCOT FRANK
       Case 3:19-cv-03425-JSC Document 7-4 Filed 06/14/19 Page 3 of 7



 1
            6.      Ingress was launched in 2012. Ingress transforms the real world into the landscape
 2
     for a covert global struggle between two teams: The Enlightened and The Resistance. Players join
 3
     a team, strategize and communicate with their fellow “Agents,” and interact with locations of
 4
     cultural significance (e.g., public art installations, landmarks, and monuments) known as
 5
     “Portals” to collect valuable resources, battle for control over territory, and solve mysteries.
 6
     Ingress has been downloaded more than 25 million times.
 7
            7.      Niantic’s games are based on three core principles: exploration and discovery of
 8
     new places, exercise, and real-world social interaction with other people. Through these
 9
     principles, and by leveraging sophisticated mapping and augmented reality technologies, Niantic
10
     encourages players to head outside, visit new places, and play together with friends and family in
11
     games that span and unite the entire planet.
12
            8.      To play Niantic’s games, players download and install Niantic’s mobile apps on
13
     their mobile devices. Those apps connect to the Internet and, through the Internet, obtain game-
14
     related information from Niantic’s servers (e.g., names and locations of nearby characters or
15
     features), which is then rendered on the screens of players’ mobile devices.
16
            9.      Niantic’s apps are the only authorized means for players to access Niantic’s
17
     servers in order to play Niantic’s games. All other means are prohibited.
18
            10.     Niantic’s apps are free to download and use, and it is possible to play Niantic’s
19
     games for free indefinitely. However, to obtain in-game items that can be beneficial to players
20
     during game play, players can make in-game purchases.
21
            11.     For example, in Pokémon GO, players can purchase in-game currency
22
     (“Pokécoins”) to redeem for additional Pokéballs, which are used to capture Pokémon. Players
23
     may do this, for example, if they run out of Pokéballs when they are not near a Pokéstop, at which
24
     they could otherwise obtain Pokéballs for free by interacting with the location. In-game purchases
25
     are a fundamental aspect of Niantic’s business model and represent one of Niantic’s primary
26
     sources of revenue.
27

28
                                                       2
                                                                            DECLARATION OF SCOT FRANK
          Case 3:19-cv-03425-JSC Document 7-4 Filed 06/14/19 Page 4 of 7



 1
     B.      Niantic’s Investment in Its Games and Game-Related Data
 2
             12.     Niantic’s games are the product of Niantic’s skills, resources, and creative
 3
     energies, and they have great value to Niantic. Niantic has invested significant resources,
 4
     including time, effort, talent, creativity, and money, to develop and produce its games, including
 5
     the mobile apps through which they are played. For example, Niantic estimates that developing
 6
     and publishing Harry Potter required more than two years of effort from Niantic employees and
 7
     a team that now includes over 25 Niantic employees. All told, Niantic estimates that it has spent
 8
     tens of millions of dollars to develop and publish Harry Potter.
 9
             13.    Equally important, Niantic has invested substantial resources in protecting the
10
     integrity of its games, including their reputation for fair play and adherence to Niantic’s core
11
     principles. For example, Niantic requires all users to agree to its Terms of Service and its Player
12
     Guidelines, both of which strictly prohibit all forms of cheating. Maintaining the integrity of
13
     Niantic’s games is essential to Niantic’s business model because Niantic’s games are multiplayer
14
     games—that is, all players share the same “board.” As a result, when one player gains an unfair
15
     advantage by cheating, it affects all other players and threatens the integrity and commercial
16
     viability of Niantic’s games.
17
             14.    Niantic has also invested substantial amounts of time, effort, and money to
18
     develop, curate, and protect its point-of-interest data (“POI Data”), which is proprietary
19
     information about points of interest in the real world and within Niantic’s games, including
20
     names, descriptions, photographs, game states, and precise coordinates for those points of
21
     interest. PokéStops are an example of points-of-interest within Pokémon GO for which Niantic
22
     maintains POI Data.
23
             15.    For example, Niantic has spent time and money creating a system that enables
24
     players to submit nominations for points of interest, which, if approved, may appear in Niantic’s
25
     games. This system requires significant technological resources. Niantic further expends
26
     resources to identify which of those points of interest should be included in which of its games,
27
     and in which game-states, and to serve those points of interest in its games. Niantic has
28
                                                       3
                                                                           DECLARATION OF SCOT FRANK
          Case 3:19-cv-03425-JSC Document 7-4 Filed 06/14/19 Page 5 of 7



 1
     developed this system and curated and refined its POI Data through years of work and continues
 2
     to add to its POI Data and to expend considerable resources to store and serve points of interest
 3
     into its games for its users.
 4
             16.     Among other things, POI Data enriches Niantic’s games and helps Niantic design
 5
     its games to be safe for players (e.g., by avoiding placing in-game characters or features at
 6
     unsafe locations). Niantic’s games are based on moving around in the real world and interacting
 7
     with real locations. That connection with the real world is one of the most exciting and unique
 8
     aspects of Niantic’s games, and a primary driver of Niantic’s success. POI Data is therefore an
 9
     extremely important component of Niantic’s location-based games and of Niantic’s business,
10
     overall.
11
     C.      Defendants and the Cheating Programs
12
             17.     I understand that defendants create and distribute (a) a program titled Potter++
13
     (or, in some cases, Unite ++), which is a modified version of Niantic’s app for Harry Potter; (b)
14
     a program titled PokeGo++, which is a modified version of Niantic’s app for Pokémon GO; and
15
     (c) a program titled Ingress++, which is a modified version of Niantic’s app for Ingress. In this
16
     declaration, I refer to Potter++, PokeGo++, and Ingress++ collectively as the “Cheating
17
     Programs.”
18
     D.      Harm to Niantic
19
             18.     Defendants’ actions, and the Cheating Programs, have caused and are threatening
20
     to cause several forms of harm to Niantic.
21
             19.     First, Niantic has suffered and will continue to suffer harm to its hard-earned
22
     reputation and goodwill from defendants’ Cheating Programs. As explained above, Niantic has
23
     invested substantial resources in protecting the integrity of its games, including its games’
24
     reputation for fair play and adherence to Niantic’s core principles. The Cheating Programs,
25
     however, give defendants’ customers unfair advantages and thereby degrade the gaming
26
     experience for honest players, in some cases driving them off Niantic’s platforms.
27

28
                                                       4
                                                                           DECLARATION OF SCOT FRANK
       Case 3:19-cv-03425-JSC Document 7-4 Filed 06/14/19 Page 6 of 7



 1
            20.     In fact, many Niantic customers have complained about cheating in Niantic’s
 2
     games. These complaints include specific complaints about cheating by defendants’ customers
 3
     and complaints that more generally concern the types of cheating enabled by the Cheating
 4
     Programs. True and correct copies of illustrative complaints (with identifying information
 5
     redacted) are attached as Exhibits A to H. Niantic has incurred significant costs and devoted
 6
     substantial resources responding to complaints about cheating on Niantic’s games.
 7
            21.     By reducing the number of people who play Niantic’s games, and by reducing the
 8
     amount of enthusiasm that players have for Niantic’s games, the Cheating Programs tarnish
 9
     Niantic’s reputation and erode the goodwill associated with Niantic’s games. In addition, by
10
     reducing Niantic’s user base and user engagement, the Cheating Programs deprive Niantic of
11
     profits it otherwise would have obtained as a result of in-game purchases, which are a critical
12
     component of Niantic’s business model and income stream.
13
            22.     Second, Niantic is currently preparing to launch Harry Potter in the United States,
14
     and defendants’ activities threaten to interfere with that important milestone.
15
            23.     Harry Potter is Niantic’s most important new release in years, and the United
16
     States is Niantic’s largest market. Moreover, in the gaming industry, a new launch represents a
17
     unique and valuable opportunity to establish customer loyalty and goodwill.
18
            24.     Niantic anticipates that defendants will infringe the upcoming new version of
19
     Harry Potter that will be released in connection with the United States launch in order to publish
20
     a new version of Potter++ immediately thereafter—just as they did within a month of the
21
     overseas beta launch of the game. That would make it impossible for Niantic to control how
22
     United States consumers first encounter and experience Harry Potter. Moreover, honest players
23
     trying Harry Potter for the first time would immediately discover that the game is “rigged” in
24
     favor of defendants’ customers, who would have access to the cheating features created by
25
     defendants. That would undermine the gaming experience for honest players, discourage them
26
     from playing Harry Potter, and interfere with Niantic’s efforts to attract new users for a game that
27
     Niantic has invested many years and millions of dollars to develop.
28
                                                      5
                                                                           DECLARATION OF SCOT FRANK
Case 3:19-cv-03425-JSC Document 7-4 Filed 06/14/19 Page 7 of 7
